417 F.2d 1070
UNITED STATES of America, Appellee,v.David APPLE, Appellant.
No. 13246.
United States Court of Appeals Fourth Circuit.
Oct. 8, 1969.

Morris Lee Kaplan, Baltimore, Md., and Michael Lee Kaplan, Baltimore, Md., on beief, for appellant.
Stephen H. Sachs, U.S. Atty., and Clarence E. Goetz, Asst. U.S. Atty., on brief, for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Indicted for knowingly transporting from New York to Maryland matter of indecent and immoral character for purpose of sale and distribution, in violation of 18 U.S.C. 1465, David Apple was convicted in December 1968, after a jurywaived trial, by the District Court at Baltimore.  He appeals, but we find no substance in his assignments of error.  The points he now makes are well answered in the opinion of Chief Judge Thomsen, D.C., 305 F. Supp. 330, stating the finding of guilt, and on that document we affirm the judgment on review.


2
Affirmed.